Title: To John Adams from John Binns, 2 September 1819
From: Binns, John
To: Adams, John


            
               Sir,
               Philada. Septr. 2nd. 1819.
            
            I have the honor herewith to send an unfinished copy of a splendid edition of the Declaration of Independence. It has been in the Engraver’s hands more than three years and I have spared neither labor nor expense to give to the world such an edition as shall not be altogether unworthy the noble instrument which it will assist to familiarize to the eyes and make dear to the affections not only of Americans but of Mankind. I am moved to send you this unfinished copy with a respectful request that you will many any suggestion which may present itself to your mind as an improvement which may be incorporated with the general outline. As I hope now soon to have the plate completed I solicit your remarks soon as your convenience will permit. I purpose to present the first copy which shall be printed from the finished plate to the author of the Declaration, Mr. Jefferson, and the second copy I shall have great pleasure in promptly transmitting to “the ablest advocate the Declaration had on the floor of Congress” as a small but very sincere testimonial of respect & gratitude for services you Sir, have rendered the United States I am Sir, / Respectfully / Your Friend & obt. Servt
            
               John Binns.
            
            